Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
This action is in reply to the amendments and remarks filed on December 7, 2020.
Claims 1-20 have been canceled.   
Claims 21, 23-29, 34, and 36 have been amended.  
Claims 37-40 have been canceled.  
Claims 41-43 are new
Claims 21-36 and 41-43 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-31, 34-36, and 41-43 are rejected under 35 U.S.C. § 102(a)(1) as being unpatentable over Becker et al. (US 2008/0162483, hereinafter “Becker”) in view of Weissman et al. (US 2005/0223022, hereinafter “Weissman”).

 Claims 21 and 34.  Becker teaches: A computing system comprising: 
a processor (see at least Figure 1A features 110 and 112 teaching servers that perform the steps of the invention using processors and ¶ 38 teaching substantially the same); and
memory storing instructions executable by the processor, wherein the instructions, when executed, configure the computing system to (see at least Figure 1A features 110 and 112 teaching servers that perform the steps of the invention using stored computer-executable instructions executed by a processor and ¶ 38 teaching substantially the same):
store, in a multi-tenant data store, first data with a partition identifier that identifies that the first data is associated with a first tenant (see, e.g., at least Figure 2 features 215 and 224A and 224B as well as ¶s 49, 50, 53, and 55-58 teaching storing tenant-specific data 224A and 224B stored separate to ensure the information remains isolated and secure); 
store, in the multi-tenant data store, second data with a second partition identifier that identifies that the second data is associated with a second tenant, wherein the first data is partitioned from the second data to restrict access to the first data by the second tenant (see, e.g., at least Figure 2 features 215 and 224A and 224B as well as ¶s 49, 50, 53, and 55-58 teaching storing tenant-specific data 224A and 224B stored separate to ensure the information remains isolated and secure);
receive a data manipulation request that is associated with a requesting client and includes tenant identification data (see, e.g., ¶ 41 teaching the user manipulating the data; see also ¶ 44 teaching user account to query; see further ¶ 61 teaching the same);
based on the tenant identification data, determine that the requesting client is associated with the first tenant (see, e.g., ¶ 72 teaching identifying the tenant by the tenant station; see also ¶ 89 teaching substantially the same; see further ¶ 111 teaching providing an identifier for each tenant); and
based on determining that the requesting client is associated with the first tenant, service the data manipulation request by confining the data manipulation request to the first data stored in the multi-tenant data store with the first partition identifier (see, e.g., at least ¶ 81 teaching certain tenants can access only their own tenant-specific data).
To the extent that Becker fails to teach a first and second “partition identifier,” Examiner notes that even if Becker fails to teach such a limitation, Weissman teaches such a limitation (see at least Figures 3-5 and 7-8 teaching placing different corporate identities into different 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using separate rows to separate different organizational entities in a multi-tenant database (as disclosed by Weissman) to the known method and system of housing multi-tenant data in the same collective database (as disclosed by Becker).  One of ordinary skill in the art would have been motivated to apply the known technique of using separate rows to separate different organizational entities in a multi-tenant database because it would ensure proper security “and the appearance of virtual private databases” (see Weissman ¶ 2).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using separate rows to separate different organizational entities in a multi-tenant database (as disclosed by Weissman) to the known method and system of housing multi-tenant data in the same collective database (as disclosed by Becker), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using separate rows to See also MPEP § 2143(I)(D).
Regarding Claim 34, this claim recites a method performed by a computer system but otherwise recites the same steps.  Because Becker teaches methods implemented by computers (see, e.g., ¶ 1), the combination of Becker and Weissman also teaches the limitations of Claim 34 (along with this additional teaching from Becker).  Similar dependent claims will be treated together for the sake of brevity below.  

Claim 22.  The combination of Becker and Weissman teach the limitations of Claim 21.  Becker further teaches: The computing system of claim 21, wherein the first and second data correspond to an application associated with the computing system (see, e.g., Figure 6 teaching tenant-specific data structures 224A and 224B, noting, e.g., in ¶s 64 and 118 that this data may be employee-specific data, e.g., as part of a payroll software application, noting, e.g., at least ¶ 44 further describing the payroll software application).

Claims 23 and 35.   The combination of Becker and Weissman teach the limitations of Claim 21.  Becker further teaches: The computing system of claim 21, wherein the instructions configure the computing system to:
access, based on the tenant identification data in the data manipulation request, a security rule that is associated with the first tenant and defines an authentication procedure (see Figure 7 features 722 and 724 and at least ¶s 81-82 teaching accessing only tenant-specific data and shared data and not data from other tenants); and
implement the security rule for the first tenant to enforce the authentication procedure while servicing the data manipulation request (see, e.g., ¶s 81-83 teaching that a tenant can retrieve only that tenant’s tenant-specific data).

Claim 24.  The combination of Becker and Weissman teach the limitations of Claim 21.  Weissman further teaches: The computing system of claim 21, wherein the multi-tenant data store comprises a single database that stores the first data with the first partition identifier and the second data with the second partition identifier (see, e.g., Figures 3-5 and 7-8 teaching a single database with partition identifiers based on organization id numbers; see further Figures 6A and 6B teaching substantially the same).

Claim 25.  The combination of Becker and Weissman teach the limitations of Claim 24.  Weissman further teaches: The computing system of claim 24, wherein the first data comprises a plurality of data items, each data item marked with the first partition identifier indicating that the data item belongs to the first tenant (see, e.g., Figures 3-5 and 7-8 teaching a single database with partition identifiers based on organization id numbers, i.e., that the first row comprises data for a first organization based on an organization id number indicating that the data belongs to a first tenant; see further Figures 6A and 6B teaching substantially the same).

Claim 26.  The combination of Becker and Weissman teach the limitations of Claim 25.  Weissman further teaches: The computing system of claim 25, wherein the each data item comprises a table that contains first data and is marked in the multi-tenant data store with the first partition identifier indicating that the data item belongs to the first tenant (see, e.g., Figures 3-5 and 7-8 teaching a single database with partition identifiers based on organization id numbers, i.e., that the first row comprises data for a first organization based on an organization id number indicating that the data belongs to a first tenant; see further Figures 6A and 6B teaching substantially the same).

Claim 27.  The combination of Becker and Weissman teach the limitations of Claim 21.  Weissman further teaches: The computing system of claim 26, wherein each data item comprises a particular row in a table in the multi-tenant data store, the particular row being marked with the first partition identifier indicating that the data item belongs to the first tenant (see, e.g., Figures 3-5 and 7-8 teaching a single database with partition identifiers for each row based on organization id numbers, i.e., that the first row comprises data for a first organization based on an organization id number indicating that the data belongs to a first tenant; see further Figures 6A and 6B teaching substantially the same).

Claim 28.  The combination of Becker and Weissman teach the limitations of Claim 21.  Weissman further teaches: The computing system of claim 21, wherein the multi-tenant data store comprises a table having a plurality of rows, a first set of rows being marked with the first partition identifier and a second set of rows being marked with the second partition identifier 

Claim 29.  The combination of Becker and Weissman teach the limitations of Claim 21.  Becker further teaches: The computing system of claim 21, wherein 
the data manipulation request identifies data in the multi-tenant data store to be accessed, the identified data including data from both the first and second data tenants (ee, e.g., ¶ 131 teaching that some may have permission only for data structures related to the tenant; see also, e.g., ¶s 81-83 teaching that a tenant can retrieve only that tenant’s tenant-specific data); 
the instructions configure the computing system to:
modify the data manipulation request to obtain a modified data manipulation request that defines only data belonging to the first tenant (see, e.g., ¶ 131 teaching that some may have permission only for data structures related to the tenant); and 
service the modified data manipulation request (see, e.g., ¶s 81-83 teaching that a tenant can retrieve only that tenant’s tenant-specific data).

Claim 30.  Becker teaches the limitations of Claim 29.  Becker further teaches: The computing system of claim 29 wherein the instructions configure the computing system to:
receive a query for data that encompasses data from both the first and second tenants (see, e.g., ¶s 81-83 teaching that a tenant can retrieve only that tenant’s tenant-specific data; see also, e.g., ¶ 131 teaching that some may have permission only for data structures related to the tenant and ¶ 134 teaching a user querying for an update, but the user does not have the appropriate permission so an error results); and
modify the query to return only data identified by the partition identifier as belonging to the first tenant (see, e.g., ¶s 81-83 teaching that a tenant can retrieve only that tenant’s tenant-specific data; see also, e.g., ¶ 131 teaching that some may have permission only for data structures related to the tenant and ¶ 134 teaching a user querying for an update, but the user does not have the appropriate permission so an error results).

Claim 31.  The combination of Becker and Weissman teach the limitations of Claim 21.  Becker further teaches: The computing system of claim 21, wherein the instructions configure the computing system to provide: a server layer configured to host a same application for the first and second tenants (see, e.g., ¶ 118 teaching a payroll software application hosted by provider 110 that is hosted for both a first and a second tenant; see also ¶ 50 teaching substantially the same).

Claim 36.  The combination of Becker and Weissman teach the limitations of Claim 34.  Becker further teaches: The method of claim 34, wherein receiving the data manipulation request comprises:
receiving a request to store data on the multi-tenant data store (see, e.g., Figure 7 feature 714 and ¶s 79-80) [;]
storing the data in the multi-tenant data store (see, e.g., Figure 6 feature 215 teaching the storing tenant data structures in a multi-tenant data store; see also Figure 2 teaching that the different tenant databases are all part of multi-tenant data store 110, noting that ¶ 37 teaches that the provider 110 hosts business application software for multiple tenants); and
marking the data stored in the multi-tenant data store with a partition identifier indicating that the data belongs to the first tenant (see, e.g., ¶ 52 teaching partitions that isolate the data; see also Figure 6 feature 216 teaching data dictionary that relates tenant ID to data structure and group or Figure 8C teaching providing designation 860 for whether data tables are designated as shared or tenant-specific; see further ¶s 89, 95, and 98 teaching the designation 860 as providing a partition tag/identifier to the data).

Claim 41.  Becker teaches: A method performed by a computing system, the method comprising:
storing, in a multi-tenant data store, first data with a first partition identifier that identifies that the first data, is associated with a first tenant  (see, e.g., at least Figure 2 features 215 and 224A and 224B as well as ¶s 49, 50, 53, and 55-58 teaching storing tenant-specific data 224A and 224B stored separate to ensure the information remains isolated and secure); 
storing, in the multi-tenant data store, second data with a second partition identifier that identifies that the second data is associated with a second tenant, wherein the first data is partitioned from the second data to restrict access to the first data by the second tenant  (see, e.g., at least Figure 2 features 215 and 224A and 224B as well as ¶s 49, 50, 53, and 55-58 teaching storing tenant-specific data 224A and 224B stored separate to ensure the information remains isolated and secure);
receiving a data manipulation request that is associated with a requesting client and includes tenant identification data  (see, e.g., ¶ 41 teaching the user manipulating the data; see also ¶ 44 teaching user account to query; see further ¶ 61 teaching the same);
based on the tenant identification data, determining that the requesting client is associated with the first tenant  (see, e.g., ¶ 72 teaching identifying the tenant by the tenant station; see also ¶ 89 teaching substantially the same; see further ¶ 111 teaching providing an identifier for each tenant); and
based on determining that the requesting client is associated with the first tenant, servicing the data manipulation request by confining the data manipulation request to the first data stored in the multi-tenant data store with the first partition identifier  (see, e.g., at least ¶ 81 teaching certain tenants can access only their own tenant-specific data).  
To the extent that Becker fails to teach a first and second “partition identifier,” Examiner notes that even if Becker fails to teach such a limitation, Weissman teaches such a limitation (see at least Figures 3-5 and 7-8 teaching placing different corporate identities into different rows in a database; see further Figures 6A and 6B teaching organization id number 520 or 620).  As Weissman teaches, such an identification, and separating by rows, ensures proper security “and the appearance of virtual private databases” (see ¶ 2).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using separate rows to separate different organizational entities in a multi-tenant database (as disclosed by Weissman) to the known method and system of housing multi-tenant data in the same collective database (as disclosed by Becker).  One of ordinary skill in the art would have been motivated to apply the known technique of using separate rows to separate different organizational entities in a multi-tenant database because it would ensure proper security “and the appearance of virtual private databases” (see Weissman ¶ 2).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using separate rows to separate different organizational entities in a multi-tenant database (as disclosed by Weissman) to the known method and system of housing multi-tenant data in the same collective database (as disclosed by Becker), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using separate rows to separate different organizational entities in a multi-tenant database to the known method and system of housing multi-tenant data in the same collective database, because predictably the rows and organization id numbers taught in Weissman can be the means by which the tenants’ data can be kept separate in the method and system of Becker).  See also MPEP § 2143(I)(D).

Claim 42.  The combination of Becker and Weissman teach the limitations of Claim 34.  Weissman further teaches: The method of claim 41, wherein the multi-tenant data store comprises a single database that stores the first data with the first partition identifier and the second data with the second partition identifier (see, e.g., Figures 3-5 and 7-8 teaching a single database with partition identifiers based on organization id numbers; see further Figures 6A and 6B teaching substantially the same).

Claim 43.  The combination of Becker and Weissman teach the limitations of Claim 34.  Weissman further teaches: The method of claim 42, wherein the first data comprises a plurality of data items, each data item marked with the first partition identifier indicating that the data item belongs to the first tenant (see, e.g., Figures 3-5 and 7-8 teaching a single database with partition identifiers for each row based on organization id numbers, i.e., that the first row comprises data for a first organization based on an organization id number indicating that the data belongs to a first tenant; see further Figures 6A and 6B teaching substantially the same).

Claims 32 and 33 are rejected under 35 U.S.C. § 103 as being unpatentable over Becker in view of Weissman and further in view of Narad (US 2007/0143546).

Claim 32.  The combination of Becker and Weissman teach teaches the limitations of Claim 21.  Becker and Weissman fail to expressly teach: The computing system of claim 21, wherein the instructions configure the computing system to: maintain a separate copy of cached data, in cache memory, for each tenant.  Nevertheless, such a feature is taught in the prior art.  Narad, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of storing a separate copy in a partitioned cache (as disclosed by Narad) to the known method and system of protecting tenant-specific data in a multi-tenant data store (as disclosed by Becker).  One of ordinary skill in the art would have been motivated to apply the known technique of storing a separate copy in a partitioned cache because this may improve system efficiency, for example, where the cores may process high throughput data that may flush the shared cache too frequently for the processors to be able to effective cache data in the shared cache (see Narad ¶ 19).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of storing a separate copy in a partitioned cache (as disclosed by Narad) to the known method and system of protecting tenant-specific data in a multi-tenant data store (as disclosed by Becker), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary See also MPEP § 2143(I)(D).

Claim 33.  The combination of Becker, Weissman, and Narad teach the limitations of Claim 32.  That combination further teaches: The computing system of claim 32 wherein the data manipulation request comprises a query requesting data (see, e.g., at least Becker ¶ 134 teaching requesting access to update data), and wherein the instructions configure the computing system to: store the requested data in a cache memory that stores only cached data for the first tenant (see Narad Abstract and ¶s 13, 18, and 19 teaching a tenant specific private partition within the cached data 124, noting ¶ 19 expressly teaches operation 214 where the cache controller 132 stores data in the corresponding target partition; see also Figures 1 and 3 feature 136 also teaching private partitions 136).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Double Patenting Rejection: 
Applicant’s terminal disclaimer has overcome the double patenting rejection, which has been withdrawn.  
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant argues that the amendments overcome the prior art of record (see Remarks pages 10-13).  These arguments have been rendered moot in light of the new grounds of rejection utilizing Weissman.  
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627